UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7935


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TADASHI DEMETRIUS KEYES, a/k/a Calico,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:03-cr-00008-NKM-RSB-4)


Submitted:   April 10, 2014                 Decided:   April 28, 2014


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tadashi Demetrius Keyes, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tadashi Demetrius Keyes seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion,    and    its    subsequent    orders       denying        his   motions    filed

pursuant to Federal Rules of Civil Procedure 59(e) and 60(b).

We dismiss the appeal as untimely as to the district court’s

orders dismissing Keyes’s § 2255 motion and denying his first

Rule 59(e) motion.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing    of   a   notice    of       appeal    in   a    civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order dismissing Keyes’s § 2255

motion was entered on the docket on March 20, 2013.                            Keyes’s

first    motion    for   reconsideration          under    Rule     59(e)   was     filed

within twenty-eight days of this order.                        The district court’s

order denying this motion for reconsideration was entered on the

docket on June 20, 2013.              Although Keyes filed another motion

for reconsideration on July 8, 2013, this motion did not toll

                                            2
the   period    for     appealing     the       court’s   March     20,   2013     order

because it was not filed within twenty-eight days of the entry

of    that    order.      Fed.   R.   Civ.       P.    59(e),   Fed.      R.   App.    P.

4(a)(4)(A)(iv).         The period for filing a notice of appeal of the

March 20, 2013 order expired on August 19, 2013, sixty days

after the entry of the order denying reconsideration on June 20,

2013.    Keyes did not file a notice of appeal until November 22,

2013.

              The district court denied the July 8, 2013 Rule 59(e)

motion in an order entered on August 7, 2013.                        The period for

filing a notice of appeal of the June 20, 2013 order expired on

October 9, 2013, sixty days after the entry of the order denying

reconsideration.         The notice of appeal was thus untimely as to

the    June    20,     2013   order   denying         Keyes’s   first     motion      for

reconsideration.         Because Keyes’s failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal as to the March 20, 2013, and June

20, 2013 orders.

              The    district    court’s        orders    denying   Keyes’s      second

Rule 59(e) motion and Rule 60(b)(4) motion are not appealable

unless   a    circuit     justice     or    judge      issues   a   certificate       of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

                                            3
(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard        by         demonstrating     that

reasonable     jurists      would    find     that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on    procedural       grounds,       the      prisoner      must

demonstrate    both    that    the   dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Keyes has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with    oral    argument    because          the     facts   and    legal

contentions    are    adequately     presented       in    the     materials     before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         4